JOHNSON, Judge.
The Relator herein has filed with this Court for Suggestion for Writ of Prohibition against the Honorable Clifford B. Shepard, Judge of the Circuit Court of the Fourth Judicial Circuit, Duval County, Florida.
The thrust of Relator’s petition or suggestion is that the respondent, as trial judge, had erroneously granted a mistrial on the motion of the State, and therefore it would constitute double jeopardy to again try the Relator for the same offense.
The statement or question propounded by the Public Defender which triggered the State into moving for a mistrial may not under all circumstances be enough to warrant a mistrial. However, the trial court must be and is armed with enough discretion to act if, from the total circumstances surrounding the trial to that point, such judge deems such circumstances, tensions and conditions are such that to continue a trial would likely end in injustice to the State or the defendant. In such a case, the said judge should grant a mistrial.1
The Rule Nisi is discharged, and the Suggestion for Writ of Prohibition is denied.
SPECTOR, Acting C. J., and BOYER, J., concur.

. State of Florida ex rel. Pryor v. Smith, etc., 239 So.2d 85 (Fla.App.1st, 1970).